Per curiam.
This is an action to recover for damage to the plaintiff’s automobile as a result of a collision with an automobile operated by the defendant. The declaration alleges that the. accident happened because of the negligence of the defendant. The defense is contributory negligence. After a verdict for the plaintiff the case is before us on the defendant’s motion for a new trial.
The accident occurred in Belfast. The plaintiff was driving westerly on Grove Street, the defendant northerly on Cedar Street. The cars came together at the intersection of the two streets. The defendant, though apparently conceding that there was evidence which would have justified the jury in finding her negligent, claims that the plaintiff *393was negligent in that he approached the intersection at a rate of speed in excess of fifteen miles per hour which she claims was the prima facie lawful rate of speed when approaching that intersection. The violation of the statutory provision would have been evidence of negligence. It would not have been conclusive. It was for the jury to determine whether the conditions were such at that intersection that the statutory limit of speed prescribed by R. S., 1944, Chap. 19, Sec. 102, II (B), applied and whether if so the violation of the statute was a contributing cause of the accident. The issues in this case were within the province of the jury and their verdict cannot be disturbed.
Clyde R. Chapman, Hillard H. Buzzell, for plaintiff.
William S. Silsby, Wendall R. Atherton, for defendant.
It is argued that the damages are excessive but this is not alleged in the motion as a reason why the verdict should be set aside. Even if that question had been properly raised, our decision would be the same.

Motion overruled.

Sitting: Murchie, C. J., Thaxter, Fellows, Merrill, Nulty, JJ. (Williamson, J., did not sit.)